Title: General Orders, 3 December 1777
From: Washington, George
To: 



Head-Quarters, White Marsh [Pa.] Decr 3rd 1777.
Parole Portugal.C. Signs Falmouth. Derby.


At a General Court martial whereof Col. Grayson was president, held the 26th, 27th 28th and 29th of Novr last, Major Howard appeared before the court, charged with “1st Wounding Capt: Lieut. Duffey with his sword—2nd Abetting a riot in camp, and 3rd In the front of his men (at his request assembled) attempting the life of Capt: Duffey with a loaded firelock, and fixed bayonet, being utterly subversive to good order and military discipline”—The Court having considered the charges and the evidence are of opinion that Major Howard did not intentionally wound Capt: Duffy, and therefore acquit him of the first charge Upon the second charge; they are of opinion, that however justifiable the motives were, by which Major Howard was at first actuated his conduct in the end was such as tended rather to promote than suppress a riot—They therefore sentence him to be reprimanded in General Orders—With respect to the 3rd charge the Court are of opinion that it is not supported by evidence, and therefore do acquit him of the said charge.
Capt: Duffey appeared before the court, charged with “1st Aiding and abetting a riot—2nd Assaulting and abusing Major Howard in the execution of his office”—The Court having considered the first charge and the evidence, are of opinion that Capt: Duffey behaved with a warmth, which tended to produce a riot, and do sentence him to be reprimanded in General Orders—Upon the second charge they are of opinion that Major Howard, when Capt: Duffey struck him, had deviated from the line of his duty, and consequently was not in the execution of his office—They do therefore acquit Capt: Duffey of the second charge.
The foregoing opinions are approved by the Commander in Chief, and the sentences of reprimand appear to be pronounced with great justness, on an impropriety of conduct unbecoming the character of officers, whose duty it is to suppress all riot and tumult, and to set examples of moderation, decency and order.

The officers and men of the company raised by the late Capt. Calderwood, are to be annexed to Capt: Niven’s Company, in Col. Malcom’s regiment.
